DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2021 has been entered.
3.	Applicant’s amendment to the claims filed on 02/17/2021 in response to the Final Rejection mailed on 11/17/2020 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
4.	Claims 1-2, 4, 6-8, 10, 12-18, 20, 25, 29-31, and 38 are cancelled.
5.	New claims 39-58 are added.
6.	Claims 23 and 39-58 are pending.
7.	Claim 23 stands withdrawn pursuant to 37 CFR 1.142(b).
8.	Applicant’s remarks filed on 02/17/2021 in response to the Final Rejection mailed on 11/17/2020 have been fully considered and are deemed persuasive to overcome at least one of the rejections and/or objections as previously applied.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Claim Objections
s 567 and 58 have been renumbered 56 and 57, respectively.
Claim Rejections - 35 USC § 112(a), or First Paragraph
10.	The written description rejection of claims 1-2, 4, 6-8, 10, 12-18, 20, 25, 29-31, and 38 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of applicant’s amendment to the claims to cancel claims 1-2, 4, 6-8, 10, 12-18, 20, 25, 29-31, and 38.
11.	The scope of enablement rejection of claims 1-2, 4, 6-8, 10, 12-18, 20, 25, 29-31, and 38 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of applicant’s amendment to the claims to cancel claims 1-2, 4, 6-8, 10, 12-18, 20, 25, 29-31, and 38.
12.	Claims 39-58 are newly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This new grounds of rejection is necessitated by applicant’s amendment to the claims to add new claims 38-58.

	For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
	Claims 39-48 are drawn to a mutant polypeptide derived from dihydrofolate reductase (DHFR) comprising or consisting of a sequence differing from SEQ ID NO:  1 and SEQ ID NO:  2 in at least one of the following positions:  R12, M42, D122, P126, D127, W133 and/or F153, wherein if the mutant polypeptide differs at position R12 and/or M42, this mutation is to a glycine or to an alanine, said sequence having at least 85% identity to SEQ ID NO:  1 or SEQ ID NO:  2, wherein the mutant polypeptide is capable of binding to a ligand, wherein in the absence of said ligand, said polypeptide is destabilized compared to DHFR consisting of the 
	Claims 49-52 are drawn to a fusion polypeptide comprising the mutant polypeptide of claim 39 operatively linked to a polypeptide of interest.
	Claims 53-58 are drawn to a system for conditionally stabilizing a fusion polypeptide comprising a polypeptide according to claim 39 and ligand, wherein the ligand is capable of binding to the polypeptide and stabilizing the fusion polypeptide, wherein the maximal activity of the polypeptide of interest in the presence of ligand is at least 10-fold higher than in the absence of ligand.
	In this case, the specification discloses an actual reduction to practice of the following representative species of the genus "mutant polypeptide derived from DHFR capable of binding a ligand" as encompassed by the claims (i.e. the amino acid sequences of SEQ ID NO: 1 and 2 with mutations in positions corresponding to positions 12, 18, 42, 50, 52, 54, 55, 100, 122, 126, 127, 133, and 153 capable of binding to a DHFR inhibitor).  To this end, there are no other drawings or structural formulas disclosed of a protein derived from DHFR that can accept up to 15% sequence variation and bind to any ligand as encompassed by the claims.  There is no prior-art or disclosed teaching regarding which of the amino acids can vary from SEQ ID NO:  1 and 2 by either conservative or non-conservative substitutions and still result in a protein of any function and there is no disclosed or art-recognized correlation between any structure other than SEQ ID NO:  1 and 2 and the claimed mutations. Given what is known in the art about the likely outcome of substitutions on structure, conservation of structure is not necessarily a surrogate for conservation of function. In this case, there is no disclosed correlation between 
	RESPONSE TO REMARKS:  Beginning on p. 6 of applicant’s remarks, applicants in summary contend that the claims have been amended to encompass only mutant polypeptides with a recited function and with limited variability in the amino acid sequence.  
	This argument is found to be not persuasive because MPEP 2163.II.A.3.(a).ii states "when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, S2S F.Sd at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343,1350, 69 USPQ2d 1508,1514 (Fed. Cir. 2004) (Fed. Cir. 2004)". In the instant case, the genus of mutant polypeptide capable of binding any ligand is highly variant and not limited to those mutant polypeptides disclosed in the specification and includes any mutant polypeptide that can bind to any ligand.  There is substantial variation between the genus of mutant polypeptides that are encompassed by the claims and the genus of ligands .
13.	Claims 39-58 are newly rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a mutant DHFR comprising the amino acid sequences of SEQ ID NO: 1 and 2 with mutations in positions corresponding to positions 12, 18, 42, 50, 52, 54, 55, 100, 122, 126, 127, 133, and 153 that conditionally stabilizes upon binding to a DHFR inhibitor, does not reasonably provide enablement for all mutant polypeptides derived from DHFR capable of binding any ligand as encompassed by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  This new grounds of rejection is necessitated by applicant’s amendment to the claims to add new claims 39-58.
	“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See MPEP § 2164.01(a). The Factors considered to be most relevant to the instant rejection are addressed in detail below.
(A) The breadth of the claims:  Claims 39-48 are drawn to a mutant polypeptide derived from dihydrofolate reductase (DHFR) comprising or consisting of a sequence differing from SEQ ID NO:  1 and SEQ ID NO:  2 in at least one of the following positions:  R12, M42, D122, P126, D127, W133 and/or F153, wherein if the mutant polypeptide differs at position R12 and/or M42, this mutation is to a glycine or to an alanine, said sequence having at least 85% identity to SEQ ID NO:  1 or SEQ ID NO:  2, wherein the mutant polypeptide is capable of binding to a ligand, wherein in the absence of said ligand, said polypeptide is destabilized compared to DHFR consisting of the amino acid sequence of SEQ ID NO:  1, and wherein in the presence of said ligand, said polypeptide is stabilized.
	Claims 49-52 are drawn to a fusion polypeptide comprising the mutant polypeptide of claim 39 operatively linked to a polypeptide of interest.
	Claims 53-58 are drawn to a system for conditionally stabilizing a fusion polypeptide comprising a polypeptide according to claim 39 and ligand, wherein the ligand is capable of binding to the polypeptide and stabilizing the fusion polypeptide, wherein the maximal activity of the polypeptide of interest in the presence of ligand is at least 10-fold higher than in the absence of ligand.
	(C) The state of the prior art; (D) The level of one of ordinary skill; and (E) The level of predictability in the art: The recitation of the phrase “capable of binding to a ligand” is sufficiently broad to encompass any compound capable of binding to the mutant DHFR.  It is well-known in the prior art that the amino acid sequence of a polypeptide determines the polypeptide’s functional properties. Predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity/utility requires a knowledge of i.e., expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function. The positions within a protein's sequence where modifications can be made with a reasonable expectation of success in obtaining a polypeptide having the desired activity/utility are limited in any protein and the result of such modifications is highly unpredictable. In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g., multiple substitutions.
It is well-known in the art that even a single amino acid alteration can alter the folding of a polypeptide. See, e.g., MPEP 2144.08.II.A.4.(c), which states, “[i]n the area of biotechnology, an exemplified species may differ from a claimed species by a conservative substitution (“the replacement in a protein of one amino acid by another, chemically similar, amino acid... [which] is generally expected to lead to either no change or only a small change in the properties of the protein.” Dictionary of Biochemistry and Molecular Biology 97 (John Wiley & Sons, 2d ed. 1989)). The effect of a conservative substitution on protein function depends on the nature of the substitution and its location in the chain. Although at some locations a conservative substitution may be benign, in some proteins only one amino acid is allowed at a given position. For example, the gain or loss of even one methyl group can destabilize the structure if close packing is required in the interior of domains. James Darnell et al., Molecular Cell Biology 51 (2d ed. 1990).” 
(F) The amount of direction provided by the inventor and (G) The existence of working examples: The specification discloses the following working examples of mutant polypeptide 
In view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability, and the state of the prior art, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention. Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
	RESPONSE TO REMARKS:  Beginning on p. 7 of applicant’s remarks, applicants in summary contend that the variability in the amino acid sequence is further constrained in the amended claims and thus the specification provides sufficient guidance and description that enables on skilled in the art to practice the invention without undue experimentation.
	This argument is found to be not persuasive because the genus of mutant polypeptides capable of binding any ligand that are encompassed by the claims are structurally unlimited and .
Claim Rejections - 35 USC § 103
14.	The rejection of claims 1, 4, 6, 8, 12, 14-18, 25, and 29-31 under 35 U.S.C. 103 as being unpatentable over Wandless et al. (US Patent Application Publication 2009/0215169 A1; cited on IDS filed on 03/08/2019) in view of Siloto et al. (Biocatalysis and Agricultural Biotechnology, 2012; cited on PTO-892 mailed on 05/13/2020) is withdrawn in view of applicant’s amendment to the claims to cancel claims 1, 4, 6, 8, 12, 14-18, 25, and 29-31.
15.	The rejection of claim 2 under 35 U.S.C. 103 as being unpatentable over Wandless et al. (US Patent Application Publication 2009/0215169 A1; cited on IDS filed on 03/08/2019) in view of Siloto et al. (Biocatalysis and Agricultural Biotechnology, 2012; cited on PTO-892 mailed on 05/13/2020) as applied to claims 1, 4, 6, 8, 12, 14-18, 25, and 29-31 above and further in view of Ohmae et al. (Journal of Biochemistry, 2001; cited on IDS filed on 03/08/2019) is withdrawn in view of applicant’s amendment to the claims to cancel claim 2.
16.	The rejection of claims 7 and 13 under 35 U.S.C. 103 as being unpatentable over Wandless et al. (US Patent Application Publication 2009/0215169 A1; cited on IDS filed on 03/08/2019) in view of Siloto et al. (Biocatalysis and Agricultural Biotechnology, 2012; cited on PTO-892 mailed on 05/13/2020) as applied to claims 1, 4, 6, 8, 12, 14-18, 25, and 29-31 above and further in view of Murphy et al. (Biochemistry, 1989; cited on PTO-892 mailed on withdrawn in view of applicant’s amendment to the claims to cancel claims 7 and 13.
17.	The rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over Wandless et al. (US Patent Application Publication 2009/0215169 A1; cited on IDS filed on 03/08/2019) in view of Siloto et al. (Biocatalysis and Agricultural Biotechnology, 2012; cited on PTO-892 mailed on 05/13/2020) as applied to claims 1, 4, 6, 8, 12, 14-18, 25, and 29-31 above and further in view of Ohmae et al. (Journal of Biochemistry, 2001; cited on IDS filed on 03/08/2019) and Murphy et al. (Biochemistry, 1989; cited on PTO-892 mailed on 05/13/2020) is withdrawn in view of applicant’s amendment to the claims to cancel claim 10.
18.	The rejection of claim 20 under 35 U.S.C. 103 as being unpatentable over Wandless et al. (US Patent Application Publication 2009/0215169 A1; cited on IDS filed on 03/08/2019) in view of Siloto et al. (Biocatalysis and Agricultural Biotechnology, 2012; cited on PTO-892 mailed on 05/13/2020) as applied to claims 1, 4, 6, 8, 12, 14-18, 25, and 29-31 above and further in view of Lo et al. (Protein Engineering, 1998; cited on PTO-892 mailed on 05/13/2020) is withdrawn in view of applicant’s amendment to the claims to cancel claim 20.
19.	The rejection of claim 38 under 35 U.S.C. 103 as being unpatentable over Wandless et al. (US Patent Application Publication 2009/0215169 A1; cited on IDS filed on 03/08/2019) in view of Siloto et al. (Biocatalysis and Agricultural Biotechnology, 2012; cited on PTO-892 mailed on 05/13/2020) as applied to claims 1, 4, 6, 8, 12, 14-18, 25, and 29-31 above and further in view of Rajagopalan et al. (PNAS, 2002; cited on PTO-892 mailed on 05/13/2020) is withdrawn in view of applicants’ amendment to the claims to cancel claim 38.
s 39-42, 44, 47-51, and 53-56 are newly rejected under 35 U.S.C. 103 as being unpatentable over Wandless et al. (US Patent Application Publication 2009/0215169 A1; cited on IDS filed on 03/08/2019) in view of Siloto et al. (Biocatalysis and Agricultural Biotechnology, 2012; cited on PTO-892 mailed on 05/13/2020) and Ohmae et al. (Journal of Biochemistry, 2001; cited on IDS filed on 03/08/2019).  This new grounds of rejection of necessitated by applicant’s amendment to the claims to add new claims 39-42, 44, 47-51, and 53-56.
21.	Claims 39-42, 44, and 47-48 are drawn to a mutant polypeptide derived from dihydrofolate reductase (DHFR) comprising or consisting of a sequence differing from SEQ ID NO:  1 and SEQ ID NO:  2 in at least one of the following positions:  R12, M42, D122, P126, D127, W133 and/or F153, wherein if the mutant polypeptide differs at position R12 and/or M42, this mutation is to a glycine or to an alanine, said sequence having at least 85% identity to SEQ ID NO:  1 or SEQ ID NO:  2, wherein the mutant polypeptide is capable of binding to a ligand, wherein in the absence of said ligand, said polypeptide is destabilized compared to DHFR consisting of the amino acid sequence of SEQ ID NO:  1, and wherein in the presence of said ligand, said polypeptide is stabilized.
	Claims 49-51 are drawn to a fusion polypeptide comprising the mutant polypeptide of claim 39 operatively linked to a polypeptide of interest.
	Claims 53-56 are drawn to a system for conditionally stabilizing a fusion polypeptide comprising a polypeptide according to claim 39 and ligand, wherein the ligand is capable of binding to the polypeptide and stabilizing the fusion polypeptide, wherein the maximal activity of the polypeptide of interest in the presence of ligand is at least 10-fold higher than in the absence of ligand.

	With respect to claim 41, Wandless et al. teach DHFR mutant polypeptides comprising mutations at positions corresponding to position 12, 18, 42, and 100 (partly removes the sidechain) that shares at least 85% sequence identity to SEQ ID NO:  1 [see Abstract; paragraphs 0056-0075; alignment attached as APPENDIX A].
	With respect to claims 42 and 47, Wandless et al. teach a DHFR mutant polypeptides comprising mutations at positions corresponding to position 12, 18, 42, and 100 that shares at least 70% sequence identity to SEQ ID NO:  1 [see Abstract; paragraphs 0056-0075; alignment attached as APPENDIX A].
	With respect to claim 44, Wandless et al. teach DHFR mutant polypeptides selected from N18T/A19V, H12Y/Y100I, H12L/Y100I, R98H/F103S, M42T/H114R, and I61F/T68S (read on polypeptides not having a G67S or a Y100 mutation [see paragraphs 0074-0075].
	With respect to claim 48, Wandless et al. teach the polypeptide wherein the polypeptide comprises the amino acid residues corresponding to M20, L28, F31, T46, S49, I50, and L54 of SEQ ID NO:  1 or SEQ ID NO:  2 [see Abstract; paragraphs 0056-0075; alignment attached as APPENDIX A].
	With respect to claim 49, Wandless et al. teach a fusion polypeptide comprising the DHFR mutant polypeptide operatively linked to a polypeptide of interest [see paragraphs 0056-0075].

	With respect to claim 51, Wandless et al. teach the fusion polypeptide wherein the polypeptide of interest is a reporter polypeptide or any protein of which is of interest to study [see paragraphs 0104-0112].
	With respect to claim 53, Wandless et al. teach a system comprising the fusion polypeptide wherein the ligand is capable of binding the polypeptide and stabilizing the fusion polypeptide wherein maximal activity in the presence of the ligand is 10-fold higher than in the absence of the ligand [see paragraphs 0056-0075 and 0113].
	With respect claim 54, Wandless et al. teach the system wherein the polypeptide of interest is a reporter polypeptide or any protein of which is of interest to study and the activity is determined by measuring the activity of said reporter gene (YFP protein) [see paragraphs 0104-0112].
	With respect to claims 55-56, Wandless et al. teach the system wherein the ligand is the inhibitor and antibiotic, trimethoprim [see paragraph 0076].
	However, Wandless et al. does not teach the mutant polypeptide of claim 39, a sequence differing in at least one of the following positions: R12, M42, D122, P126, D127, W133, and/or F153, wherein if the mutant polypeptide differs at position R12 and/or M42, this mutation is to a glycine G or to an alanine A; the polypeptide of claim 40, wherein the sequence of the polypeptide differs from SEQ ID NO:  1 and SEQ ID NO: 2 in at least one of the following 
	Siloto et al. teach that techniques such as alanine scanning mutagenesis and site saturation mutagenesis are used to study the function of a single amino acid in relation to the rest of the protein [see Abstract; p. 182, column 1].  Siloto et al. teach that in site saturation mutagenesis involves substitution of a single amino acid to any other 19 possible substituents which provides an advantage that all possible substitutions can be obtained, which allows for a more comprehensive analysis of the function of the original amino acid in the targeted position [see p. 182, column 1].
	Ohmae et al. elucidates the role of tryptophan residues in the structure, stability, and function of E. coli DHFR by using site-directed mutagenesis to mutate tryptophans including W133 [see Abstract].  Ohmae et al. concludes that the tryptophans in DHFR, including W133, make contributions to its stability through compensation effects of hydrophobic interaction and atomic packing without having a role in enzymatic function [see p. 445, column 2].
E. coli DHFR to produce a polypeptide that is unstable in the absence of ligand and is stable upon binding of the ligand.  Siloto et al. teach that in site saturation mutagenesis involves substitution of a single amino acid to any other 19 possible substituents which provides an advantage that all possible substitutions can be obtained, which allows for a more comprehensive analysis of the function of the original amino acid in the targeted position.  Ohmae et al. teach that W133 plays an important role in stability of E. coli DHFR without affecting enzyme activity.  One of ordinary skill in the art desiring to produce DHFR that is unstable in the absence of ligand and stable in the presence of ligand would have had a reasonable expectation of success, a reasonable level of predictability, and would be motivated to combine the teachings of Wandless et al., Siloto et al. and Ohmae et al. because Siloto et al. acknowledges that site saturation mutagenesis provides an advantage that all possible substitutions can be obtained, which allows for a more comprehensive analysis of the function of the original amino acid in the targeted position and Ohmae et al. acknowledges that mutation of W133 in DHFR affects protein stability of DHFR without having any effect on enzyme activity.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
23.	Claims 43, 45, and 46 are newly rejected under 35 U.S.C. 103 as being unpatentable over Wandless et al. (US Patent Application Publication 2009/0215169 A1; cited on IDS filed on 03/08/2019) in view of Siloto et al. (Biocatalysis and Agricultural Biotechnology, 2012; cited on Journal of Biochemistry, 2001; cited on IDS filed on 03/08/2019) as applied to claims 39-42, 44, 47-51, and 53-56 above, and further in view of Murphy et al. (Biochemistry, 1989; cited on PTO-892 mailed on 05/13/2020).  This new grounds of rejection is necessitated by applicant’s amendment to add new claims 43, 45, and 46.
24.	The relevant teachings of Wandless et al., Siloto et al. and Ohmae et al. as applied to claims 39-42, 44, 47-51, and 53-56 are set forth above.  
	With respect to claims 43, 45, and 46, Wandless et al. teach a DHFR mutant polypeptides comprising mutations at positions corresponding to position 12, 18, 42, and 100 that shares at least 70% sequence identity to SEQ ID NO:  1 [see Abstract; paragraphs 0056-0075; alignment attached as APPENDIX A].
	Ohmae et al. elucidates the role of tryptophan residues in the structure, stability, and function of E. coli DHFR by using site-directed mutagenesis to mutate tryptophans including W133 [see Abstract].  Ohmae et al. concludes that the tryptophans in DHFR, including W133, make contributions to its stability through compensation effects of hydrophobic interaction and atomic packing without having a role in enzymatic function [see p. 445, column 2].
	However, the combination of Wandless et al., Siloto et al., and Ohmae et al. does not teach the polypeptide of claim 43, wherein the mutant further comprises a mutation in the TMP binding pocket of SEQ ID NO:  1; the polypeptide of claim 45, wherein the sequence differs from SEQ ID NO:  1 or SEQ ID NO:  2 at least in positions I50 and W133, or at least in positions R52 and W133, or at least in positions L54 and W133, or at least in positions P55 and W133, or at least in positions I50 and F153, or at least in positions R52 and F153, or at least in positions 
	Murphy et al. teach mutation of the conserved leucine 54 of E. coli DHFR [see Abstract].  Murphy et al. further teach that the dissociation constants for dihydrofolate and methotrexate increase from the wild type to the mutants; however, the hydride transfer rate in the wild type enzyme is decreased by a constant factor with a faster maximum velocity of catalysis [see Abstract; p. 3029, column 2].
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Wandless et al., Siloto et al., Ohmae et al. and Murphy et al. to mutate L54 in the mutant polypeptides of Wandless et al. because Wandless et al., Siloto et al., and Ohmae et al. teach mutating E. coli DHFR to produce a polypeptide that is unstable in the absence of ligand and is stable upon binding of the ligand.  Murphy et al. teach that L54 is conserved in DHFR and that mutation of L54 results in an increase in binding constants for substrates and decrease in hydride transfer.  One of ordinary skill in the art desiring to destabilize DHFR would have a reasonable expectation of success and a reasonable level of predictability to combine the teachings of Wandless et al., Siloto et al., Ohmae et al. and Murphy et al. because Murphy et al. acknowledges that L54 plays a role in binding substrate.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
25.	Claim 52 is newly rejected under 35 U.S.C. 103 as being unpatentable over Wandless et al. (US Patent Application Publication 2009/0215169 A1; cited on IDS filed on 03/08/2019) in view of Siloto et al. (Biocatalysis and Agricultural Biotechnology, 2012; cited on PTO-892 mailed Journal of Biochemistry, 2001; cited on IDS filed on 03/08/2019) as applied to claims 39-42, 44, 47-51, and 53-56 above, and further in view of Lo et al. (Protein Engineering, 1998; cited on PTO-892 mailed on 05/13/2020).  This new grounds of rejection is necessitated by applicant’s amendment to add new claim 52.
26.	The relevant teachings of Wandless et al., Siloto et al. and Ohmae et al. as applied to claims 39-42, 44, 47-51, and 53-56 are set forth above.  
	With respect to claim 52, Wandless et al. teach a DHFR mutant polypeptides comprising mutations at positions corresponding to position 12, 18, 42, and 100 that shares at least 70% sequence identity to SEQ ID NO:  1 [see Abstract; paragraphs 0056-0075; alignment attached as APPENDIX A].  Wandless et al. teach a fusion polypeptide comprising the DHFR mutant polypeptide operatively linked to a polypeptide of interest [see paragraphs 0056-0075].
Wandless et al. further teach that the variants can be used to additional stability affecting proteins for various properties such as subcellular localization [see paragraph 0182].  
	However, the combination of Wandless et al., Siloto et al., and Ohmae et al. does not teach the fusion polypeptide of claim 52, further comprising a signal peptide capable of causing secretion of the fusion polypeptide from a mammalian cell or a nuclear localization signal capable of causing import of the fusion polypeptide in the nucleus.
	Lo et al. teach expression systems that enhances production and secretion of protein in mammalian cells that are expressed as a fusion peptide with a secretion signal peptide that can direct cellular process into expressing and secreting high levels of different types of proteins that allows for easy detection and purification of fusion proteins [see Abstract].
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
27.	Claim 58 is newly rejected under under 35 U.S.C. 103 as being unpatentable over Wandless et al. (US Patent Application Publication 2009/0215169 A1; cited on IDS filed on 03/08/2019) in view of Siloto et al. (Biocatalysis and Agricultural Biotechnology, 2012; cited on PTO-892 mailed on 05/13/2020) and Ohmae et al. (Journal of Biochemistry, 2001; cited on IDS filed on 03/08/2019) as applied to claims 39-42, 44, 47-51, and 53-56 above, and further in view of Rajagopalan et al. (PNAS, 2002; cited on PTO-892 mailed on 05/13/2020).  This new grounds of rejection is necessitated by applicant’s amendment to add new claim 58.

	With respect to claim 58, Wandless et al. teach a DHFR mutant polypeptides comprising mutations at positions corresponding to position 12, 18, 42, and 100 that shares at least 70% sequence identity to SEQ ID NO:  1 [see Abstract; paragraphs 0056-0075; alignment attached as APPENDIX A].  Wandless et al. teach a fusion polypeptide comprising the DHFR mutant polypeptide operatively linked to a polypeptide of interest [see paragraphs 0056-0075].
Wandless et al. further teach that the variants can be used to additional stability affecting proteins for various properties such as subcellular localization [see paragraph 0182].  Wandless et al. teach the system wherein the ligand is the inhibitor and antibiotic, trimethoprim [see paragraph 0076].  
	However, the combination of Wandless et al., Siloto et al., and Ohmae et al. does not teach the system of claim 58, wherein the ligand is an anti-cancer drug.
	Rajagopalan et al. teach that DHFR has been a target for anti-cancer drugs such as methotrexate which has a binding dissociation constant in the nanomolar range for DHFR [see Abstract; p. 13481, column 1].
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Wandless et al., Siloto et al., Ohmae et al. and Rajagopalan et al. to substitute trimethoprim with methotrexate in the system of Wandless et al. because Wandless et al., Siloto et al. and Ohmae et al. teach mutating E. coli DHFR to produce a polypeptide that is unstable in the absence of ligand and is stable upon binding of the ligand.  Rajagopalan et al. teach that methotrexate also binds DHFR with a prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Response to Remarks Regarding Prior Art Rejections
29.	Beginning on p. 8 of applicant’s remarks, applicants in summary contend that Wandless does not teach or suggest mutation of position 12 or 42 to a glycine or alanine and Siloto teaching site saturation does not direct one skilled in the art to arrive at the claimed mutations.  Applicants further contend that Ohmae fails to provide any teaching or suggestion as to whether the W133 variant can be conditionally stabilized using a ligand capable of binding to the DHFR variant and there is no teaching or suggestion provided that would allow one skilled in the art to pursue the mutation in combination with Wandless and Siloto and arrive at the claimed invention.
These arguments are found to be not persuasive because as stated in the previous office actions Wandless et al. provides the necessary teachings of the specific positions in the DHFR protein that modulates stability of the protein that fall within the scope of the positions recited in the claim.  Siloto et al. is cited to provide the that in site saturation mutagenesis involves substitution of a single amino acid to any other 19 possible substituents which provides an advantage that all possible substitutions can be obtained, which allows for a more comprehensive analysis of the function of the original amino acid in the targeted position [see Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Conclusion

	Claims 23 and 39-58 are pending.
	Claim 23 stands withdrawn pursuant to 37 CFR 1.142(b).
	Claims 39-58 are rejected.
	No claims are in condition for an allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537.  The examiner can normally be reached on Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/PAUL J HOLLAND/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        


APPENDIX A

Wandless et al. with SEQ ID NO:  1

Query Match             98.7%;  Score 844;  DB 6;  Length 159;
  Best Local Similarity   98.7%;  
  Matches  157;  Conservative    0;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 MISLIAALAVDRVIGMENAMPWNLPADLAWFKRNTLNKPVIMGRHTWESIGRPLPGRKNI 60
              ||||||||||| ||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MISLIAALAVDHVIGMENAMPWNLPADLAWFKRNTLNKPVIMGRHTWESIGRPLPGRKNI 60

Qy         61 ILSSQPGTDDRVTWVKSVDEAIA ACGDVPEIMVIGGGRVYEQFLPKAQKLYLTHIDAEVE 120
              |||||| |||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ILSSQPSTDDRVTWVKSVDEAIA ACGDVPEIMVIGGGRVYEQFLPKAQKLYLTHIDAEVE 120

Qy        121 GDTHFPDYEPDDWESVFSEFHDADAQNSHSYCFEILERR 159
              |||||||||||||||||||||||||||||||||||||||
Db        121 GDTHFPDYEPDDWESVFSEFHDADAQNSHSYCFEILERR 159